      Case: 1:18-cv-00172-SA-RP Doc #: 81 Filed: 06/05/20 1 of 3 PageID #: 1134




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

ZORRI N. RUSH                                                                          PLAINTIFF

V.                                                             CIVIL ACTION NO.: 1:18-CV-172

NANCY BERRYHILL, COMMISSIONER
OF SOCIAL SECURITY                                                                   DEFENDANT

                                             ORDER

       Zorri Rush filed this suit on September 12, 2018 seeking judicial review of an unfavorable

decision of the Commissioner of Social Security when his claim for disability insurance benefits

and supplemental security income benefits was denied. The Defendant filed a Motion [70] to

remand, and the Plaintiff consented to the relief sought by the Defendant in that Motion. The Court

granted the unopposed Motion, closing this case, on October 25, 2019. See [74].

       In addition to this action, Rush has filed numerous other cases in this District. On April 30,

2019, the Court entered an Order dismissing thirteen pro se cases that the Plaintiff had filed. See

Cause No. 1:19-CV-26 [16]. That Order [16] also directed the Clerk of Court to keep this same

Plaintiff on “do not file” status and to hold all documents and pleadings the Plaintiff attempts to

file in a separate file for the Court’s review. The Court noted that the Order [16] did not impact

the case at hand and, therefore, this case was not dismissed at that time; however, as noted above,

this case has been closed since that time.

       Now before the Court is the Plaintiff’s Motion [78] for leave to file False Claims Act action

under seal, for recusal of magistrate and presiding judges, and for relief from dismissal to open

case. Also before the Court is the Plaintiff’s Motion [79] to amend Complaint to Federal Tort

Claim with entry of default judgment in favor of the Plaintiff, as well as his Motion for Leave to

Amend New Filing [80]. The Court has reviewed these filings and finds nothing contained therein
      Case: 1:18-cv-00172-SA-RP Doc #: 81 Filed: 06/05/20 2 of 3 PageID #: 1135




entitling the Plaintiff to any relief whatsoever—in fact, the filings are similar to other documents

which previously prompted the Court to place Rush on “do not file” status. Therefore, the Motions

[78, 79, 80] are DENIED. See Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir.

1986) (noting that a defendant’s pro se status does not offer him “an impenetrable shield, for one

acting pro se has no license to harass others, clog the judicial machinery with meritless litigation,

and abuse already overloaded court dockets.”).

         The Tenth Circuit addressed a similar issue in Cedrins v. USCIS. In 2009, Cedrins filed

multiple repetitive, frivolous, and abusive pro se complaints. Cedrins v. USCIS, 383 Fed. Appx.

811 (10th Cir. 2010). The district court in that case entered an order instructing her not to file any

more pro se complaints until she received written permission from the Chief United States

Magistrate Judge for the District of New Mexico. Id. Cedrins then ignored the order altogether and

filed another suit the next day. Id. Cedrins then appealed, focusing on the merits of her claims. Id.

at 813. She did not attempt to make an argument as to why the court’s order prevented her from

bringing the complaint. Id. As a result, the Tenth Circuit dismissed Cedrins’s complaint, without

reaching the merits of her arguments, since she violated the district court’s filing restrictions. Id.

at 812-813. The Tenth Circuit found that since she did not dispute the district court’s reasoning for

its dismissal, then her appeal was frivolous and, as such, there was no need to reverse the district

court’s ruling. Id. at 813. See Greenlee v. U.S. Postal Service, 351 Fed. Appx. 263, 265 (10th Cir.

2009).

         Here, Rush has already been placed on “do not file” status. However, Rush circumvented

that status in this particular case because it was excluded from the Court’s prior Order dismissing

his thirteen other pro se cases that were pending on April 30, 2019. Because this matter has now

concluded, there is no need for it to be excluded from the Court’s “do not file” Order as to Rush




                                                  2
      Case: 1:18-cv-00172-SA-RP Doc #: 81 Filed: 06/05/20 3 of 3 PageID #: 1136




any longer. Therefore, the Court hereby ORDERS that Rush’s “do not file” status is extended to

this case. The Clerk of Court is directed to keep Rush on “do not file” status and hold all pleadings

and documents that Rush attempts to file, including but not limited to filings in this case, in a

separate file for the Court’s review. Rush’s Motions [78, 79, 80] are DENIED. This case remains

closed.

          SO ORDERED, this the 5th day of June, 2020.

                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
